Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 4-5, 8, 12-13 and 15-26 are pending. Claims 24-26 have been added. Claims 1-2 and 4 have been amended. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 42, and a composition that does not further comprises other active agents. Applicants elected species (i.e. SEQ ID NO: 42) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that rendered it obvious. As a result, claims 1, 4-5, 8, 12 and 25-26 have been examined and claims 2, 13 and 15-24 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 4-5, 8, 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (WO 2010/136831) in view of Zheng et al. (J. Am. Chem. Soc. 2015, 137, 15094-15097).
With respect to claims 1, 4-5, 8 and 25, Gal et al. teach MASP inhibitory peptides comprising the cyclic peptide GICSRSLPPICIPD (SEQ ID NO: 3) and its salts and esters (claims 2-3), which corresponds to instantly claimed compound of formula (II), wherein X1 is G, q is 1, X2 is I, r is 1, X3 is C, X4 is S, X5 is R, X6 is S, X7 is L, X8 is P, X9 is P, X10 is I, X12 is I, X13 is P, s is 1, x14 is D, and t is 1.
Gal et al. further teach that the two cysteines (which corresponds to positions X3 and X11 of the instantly claimed compound of formula (II)) form a disulphide bridge with each other (page 21, line 5).
Gal et al. also teach that “[A] person skilled in the art finds it obvious that certain side change modifications or amino acid replacements can be performed without altering the biological function of the peptide in question. Such modifications may be based on the relative similarity of the amino acid side chains, for example on similarities in size, charge, hydrophobicity, hydrophilicity, etc. The aim of such changes may be to increase the stability of the peptide against enzymatic decomposition or to improve certain pharmacokinetic parameters” (page 13, lines 17-26).
The difference between the instantly claimed compound of formula (II) and the compound of Gal et al. is at position X11.
The MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”.
Zheng et al. teach that “[T]he precise pairing of cysteine (Cys) residues is essential for the conformational folding and stabilization of many proteins and natural disulfide-rich peptides. In natural systems, precise disulfide pairing is achieved by multiple oxidation, reduction, and rearrangement steps, which are predetermined by the primary sequence of the polypeptide chains and strategically regulated by molecular chaperones and enzymes such as protein disulfide isomerase. These requisites, however, are notoriously difficult to reconstitute in vitro for the synthesis of disulfide rich/multicyclic peptides, particularly when the primary sequence has to be extensively manipulated for the development of peptide therapeutics and ligands. Consequently, precise disulfide pairing in synthetic peptides is most often achieved using orthogonal protecting group strategies, which are usually sophisticated and laborious, and overall yields are generally low. Orthogonal disulfide pairing technology without protecting groups should be meritorious and hold great promise for the construction of structurally complex peptides, because it enables the oxidative folding of fully reduced peptides into certain multicyclic structures precisely in redox media (page 15094, left column, 2nd para).
Zheng et al. also teach that penicillamine (Pen) and cysteine form a disulphide bridge (Fig. 1).
Zheng et al. further teach that “[I]n summary, we report a discovery on the orthogonal Cys-Pen disulfide pairing, which has a great potential of being exploited for directing the peptide dimerization (or cyclization) and the oxidative folding of peptides or proteins (page 15097, left column, 3rd para).
One of ordinary skill in the art would have been motivated to substitute the cysteine at position X3 or X11 with Pen because Zheng et al. teach that orthogonal Cys-Pen disulfide pairing has a great potential of being exploited for directing the peptide cyclization, and further because Gal et al. teach that it obvious to substitute amino acids with relative similar amino acids in order to increase the stability of the peptide against enzymatic decomposition or to improve certain pharmacokinetic parameters.
One of ordinary skill in the art would have reasonably expected the substitution of Cys with Pen to form a disulphide bond, thus maintaining the structural requisites of the MASP inhibitory peptide of Zheng et al.
Furthermore, given the close structural similarities of the resulting peptide and the peptide of Zheng et al., one of ordinary skill in the art would have reasonably expected said resulting peptide to be an inhibitor of MASP.
With respect to claim 12, Zheng et al. teach pharmaceutical compositions comprising the peptide and vehicles, carriers, diluents or solvents such as for example water, ethanol, different polyols (e.g. glycerine, propylene glycol, polyethylene glycols and similar substances), carboxymethyl cellulose, different (vegetable) oils, organic esters, and mixtures of all these substances (page 15, lines 28-32).

Response to Arguments
Applicant’s arguments filed on 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that “[t]he peptide of claim 1, as amended, yields unexpectedly improved inhibitory effects not recognized or disclosed in any of the cited references. Table 19a (see Appendix A at end of response) was generated for clarification based on the data in Table 19 of the specification as originally filed. Specifically, the peptides of Table 19a are disclosed and analyzed in Table 19 of the specification as originally filed and fall under the scope of formula (I) according to the specification as originally filed (page 3, line 17 to page 11SF-47487697, line 18). Table 19a shows that improved inhibitory activity was substantially achieved by the embodiments falling within the scope of claim 1, as amended”.
Applicant’s arguments are not persuasive.
The MPEP 716.02(d) states that unexpected results must be commensurate in scope with the claims. In the instant case they are not. The claimed improved inhibitory effects relate to the elected compound (see instant claim 26), NOT to all the species encompassed by the genus claimed in instant claim 1. 
Furthermore, even assuming arguendo that the claimed improved inhibitory effects relate to the genus claimed in instant claim 1, one of ordinary skill in the art would have reasonably expected the compound obvious over the cited references to display improved inhibitory effects because Gal et al. teach that it obvious to substitute amino acids with relative similar amino acids in order to increase the stability of the peptide against enzymatic decomposition or to improve certain pharmacokinetic parameters.
In other words, the skilled artisan would have reasonably expected the substitution of cysteine at position X3 or X11 with Pen to result in a peptide with increased stability against enzymatic decomposition. Therefore, since said peptide would be circulating longer than the unmodified peptide, one of ordinary skill in the art would have reasonably expected the peptide to display improved MASP inhibitory effects.
Moreover, given the close structural similarities of the resulting peptide and the peptide of Zheng et al., one of ordinary skill in the art would have reasonably expected said resulting peptide to be an inhibitor of MASP.
For the reasons stated above the rejection is maintained.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658